Citation Nr: 1645866	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from October 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2006 and April 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2012, the Veteran was afforded a personal hearing before a hearing officer at the RO.  A transcript of the hearing is of record.

In February 2013 and October 2015, the Board remanded the case for further development.  The matter is now back before the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's October 2015 remand, the Veteran underwent VA examination in November 2015.  With respect to the examination, the Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  
The RO certified the Veteran's appeal to the Board in December 2012 and so this claim is governed by the DSM-IV.  However, the November 2015 VA examiner used the DSM-5 guidelines in formulating the opinion that the Veteran did not have a current diagnosis of PTSD.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, remand is warranted for an addendum opinion from the November 2015 examiner in which the DSM-IV criteria is utilized.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2. After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's November 2015 psychiatric examination.  The claims file and a copy of this remand must be made available to the examiner.  If the November 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD at any time during the pendency of the appeal (since 2005 to the present).  If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.

A clear rationale for all findings must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. After completing the above development, and any other action deemed necessary, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  This matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






	(CONTINUED ON NEXT PAGE)




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




